Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adler et al (US Patent Publication 2018/0061246) in view of Ballin et al (US Patent Publication 2013/0080043).
Regarding claim 1, Adler discloses a method for flight plan modification in an aircraft, comprising: (abstract)
determining, by a processing system comprising a processor and a memory dev ice, that the aircraft is operating on a flight plan; (¶21)

determining a geographical environment associated with the segment of interest: (¶58)
determining, by the processing system, a relevant air traffic control (ATC) for the geographical environment: (¶75, the relevant ATC must be determined in order to communicate and receive permissions from the ATC)


using at least the amount of deviation to calculate a shortest path for the segment of interest, wherein the shortest path is an air distance; and (fig 4; ¶59)
modifying the flight plan for the segment of interest such that the aircraft flies the shortest path for the segment of interest. (fig 4; ¶58-59)

Adler discloses the aircraft communicating and receiving flight rules from the ATC (¶75) but appears to be silent as to requesting, from the relevant ATC, an amount of deviation from the flight plan for the segment of interest; obtaining, from the relevant ATC, permission for the amount of deviation from the flight plan for the segment of interest.

Ballin however teaches determining, by the processing system, a relevant air traffic control (ATC) for the geographical environment; requesting, from the relevant 

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Adler with requesting, from the relevant ATC, an amount of deviation from the flight plan for the segment of interest; obtaining, from the relevant ATC, permission for the amount of deviation from the flight plan for the segment of interest as taught by Ballin because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 2, Adler further discloses wherein determining a geographical environment associated N ith the segment of interest and requesting the amount of deviation is based on human input received responsive to a prompt. (¶38)

Regarding claim 3, Adler further discloses wherein determining a geographical environment associated with the segment of interest is based on referencing a predefined map. (¶57)

Regarding claim 4, Adler further discloses wherein determining a geographical environment associated with the segment of interest is based on input received from a flight assistance tool. (¶38)

Regarding claim 5, Adler further discloses wherein the segment of interest is defined by a starting location and an ending location that is a distance from the starting location. (¶58)

Regarding claim 8, Adler further discloses further comprising, prior to reaching the ending location, identifying, by the processing system, a second geographical environment associated with a second segment of interest; (fig 4; ¶26, 58, 67; repeatable operations)
determining, by the processing system, a second relevant air traffic control (ATC) for the second geographical environment; (¶26, 67, 75)


using at least the second amount of deviation to calculate a second shortest path for the second segment of interest; and (fig 4; ¶26, 59, 67)
modifying the flight plan for the second segment of interest such that the aircraft flies the second shortest path for the second segment of interest. (fig 4; ¶26, 58-59, 67)


	
Regarding claim 6, Adler further discloses wherein the segment of interest is defined by a starting waypoint and an ending waypoint. (¶60)

Regarding claim 9, Adler further discloses further comprising, prior to reaching the ending location, identifying, by the processing system, a second geographical environment associated with a second segment of interest; (fig 4; ¶26, 58, 67; repeatable operations)
determining, by the processing system, a second relevant air traffic control (ATC) for the second geographical environment; (¶26, 67, 75)


using at least the second amount of deviation to calculate a second shortest path for the second segment of interest; and (fig 4; ¶26, 59, 67)
modifying the flight plan for the second segment of interest such that the aircraft flies the second shortest path for the second segment of interest. (fig 4; ¶26, 58-59, 67)



Regarding claim 7, Adler further discloses wherein the segment of interest is defined by a current position and an amount of time. (¶56, 58)

Regarding claim 10, Adler further discloses further comprising, prior to reaching the ending location, identifying, by the processing system, a second geographical environment associated with a second segment of interest; (fig 4; ¶26, 58, 67; repeatable operations)
determining, by the processing system, a second relevant air traffic control (ATC) for the second geographical environment; (¶26, 67, 75)


using at least the second amount of deviation to calculate a second shortest path for the second segment of interest; and (fig 4; ¶26, 59, 67)
modifying the flight plan for the second segment of interest such that the aircraft flies the second shortest path for the second segment of interest. (fig 4; ¶26, 58-59, 67)



Regarding claim 11, Adler discloses a system for flight plan modification on-board an aircraft, comprising: (abstract)
a navigation system; and a processing system coupled to the navigation system and programmed to: determine that the aircraft is operating on an initial flight plan; (¶21)
identify a segment of interest within the initial flight plan; (fig 4; ¶58)
determine a geographical environment associated with the segment of interest; (¶58)
determine a relevant air traffic control (ATC) for the geographical environment; (¶75, the relevant ATC must be determined in order to communicate and receive permissions from the ATC)


use at least the amount of deviation to calculate a shortest path for the segment of interest, wherein the shortest path is an air distance; and (fig 4; ¶59)
modify the initial flight plan for the segment of interest such that the aircraft flies the shortest path for the segment of interest. (fig 4; ¶58-59)

Adler discloses the aircraft communicating and receiving flight rules from the ATC (¶75) but appears to be silent as to request, from the relevant ATC, an amount of deviation from the initial flight plan for the segment of interest; obtain, from the relevant ATC, permission for the amount of deviation from the initial flight plan for the segment of interest.

Ballin however teaches request, from the relevant ATC, an amount of deviation from the initial flight plan for the segment of interest; obtain, from the relevant ATC, permission for the amount of deviation from the initial flight plan for the segment of interest. (¶138-139, 167)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Adler with request, from the relevant ATC, an amount of deviation from the initial flight plan for the segment of interest; obtain, from the relevant ATC, permission for the amount of deviation from the initial flight plan for the segment of interest as taught by Ballin because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 12, Adler further discloses wherein the processing system is further programmed to determine the geographical environment associated with the 

Regarding claim 13, Adler further discloses wherein the processing system is further programmed to determine the geographical environment associated with the segment of interest is based on referencing a predefined map. (¶57)

Regarding claim 14, Adler further discloses wherein the processing system is further programmed to determine the geographical environment associated with the segment of interest is based on input received from a flight assistance tool. (¶38)

Regarding claim 15, Adler further discloses wherein the processing system is further programmed to determine the segment of interest using a starting location and an ending location that is a distance from the starting location. (¶58)

Regarding claim 18, Adler further discloses wherein the processing system is further programmed to, prior to reaching the ending location: identify a second geographical environment associated with a second segment of interest; (fig 4; ¶26, 58, 67; repeatable operations)
determine a second relevant air traffic control (ATC) for the second geographical environment; (¶26, 67, 75)


use at least the second amount of deviation to calculate a second shortest path for the second segment of interest; and (fig 4; ¶26, 59, 67)
modify the initial flight plan for the second segment of interest such that the aircraft flies the second shortest path for the second segment of interest. (fig 4; ¶26, 58-59, 67)

Ballin however teaches request, from the second relevant ATC, a second amount of deviation from the initial flight plan for the second segment of interest;
obtain, from the second relevant ATC, permission for the second amount of deviation from the initial flight plan for the second segment of interest; (¶138-139, 167)

Regarding claim 16, Adler further discloses wherein the processing system is further programmed to determine the segment of interest using a starting waypoint and an ending waypoint. (¶60)

Regarding claim 17, Adler further discloses wherein the processing system is further programmed to determine the segment of interest using a current position and an amount of time. (¶56, 58)

Regarding claim 19, Adler further discloses an aircraft system on-board an aircraft, comprising: (abstract)

identify a segment of interest within the initial flight plan; (fig 4; ¶58)
determine a geographical environment associated with the segment of interest; (¶58)
determine a relevant air traffic control (ATC) for the geographical environment; (¶75, the relevant ATC must be determined in order to communicate and receive permissions from the ATC)


use at least the amount of deviation to calculate a shortest path for the segment of interest: and (fig 4; ¶59)
modify the initial flight plan for the segment of interest: and command the FMS to fly the shortest path for the segment of interest. (fig 4; ¶58-59)

Adler discloses the aircraft communicating and receiving flight rules from the ATC (¶75) but appears to be silent as to request, from the relevant ATC, an amount of deviation from the initial flight plan for the segment of interest; obtain, from the relevant ATC, permission for the amount of deviation from the initial flight plan for the segment of interest.

Ballin however teaches request, from the relevant ATC, an amount of deviation from the initial flight plan for the segment of interest; obtain, from the relevant ATC, permission for the amount of deviation from the initial flight plan for the segment of interest. (¶138-139, 167)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Adler with request, from the relevant ATC, an amount of deviation from the initial flight plan for the segment of interest; obtain, from the relevant ATC, permission for the amount of deviation from the initial flight plan for the segment of interest as taught by Ballin because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 20, Adler further discloses wherein the processing system is further programmed to, prior to reaching the ending location: identify a second geographical environment associated with a second segment of interest; (fig 4; ¶26, 58, 67; repeatable operations)
determine a second relevant air traffic control (ATC) for the second geographical environment; (¶26, 67, 75)


use at least the second amount of deviation to calculate a second shortest path for the second segment of interest; and (fig 4; ¶26, 59, 67)
modify the initial flight plan for the second segment of interest such that the aircraft flies the second shortest path for the second segment of interest. (fig 4; ¶26, 58-59, 67)

Ballin however teaches request, from the second relevant ATC, a second amount of deviation from the initial flight plan for the second segment of interest; obtain, from the second relevant ATC, permission for the second amount of deviation from the initial flight plan for the second segment of interest; (¶138-139, 167)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669